Citation Nr: 1122087	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-36 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for recurrent dislocation of the right shoulder, prior to January 27, 2010.

2.  Entitlement to a rating in excess of 30 percent for recurrent dislocation of the right shoulder, from January 27, 2010.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected recurrent dislocation of the right shoulder.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected recurrent dislocation of the right shoulder.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to August 1951.  He also served in the Pennsylvania National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied a rating in excess of 20 percent for recurrent dislocation of the right shoulder, and denied claims for service connection for disabilities of the back and left shoulder, to include as secondary to service-connected recurrent dislocation of the right shoulder.  Later that same month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

By rating decision in February 2010, the RO granted a 30 percent rating for service-connected recurrent dislocation of the right shoulder from January 27, 2010.  However, as a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized that portion of the appeal pertaining to evaluation of the service-connected right shoulder disability as encompassing the first two matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was previously was represented by The American Legion; however, in January 2010, the Veteran granted a power-of-attorney in favor of a private attorney with regard to the claims on appeal.  The Board has recognized the change in representation.


In November 2010, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In December 2010, the Board remanded the claims on appeal to the RO, for scheduling of a Board hearing at the RO, as requested in the Veteran's substantive appeal.  A March 2011 letter informed the Veteran that the hearing was scheduled in April 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


The Board's decision addressing the claim for higher ratings for recurrent dislocation of the right shoulder is set forth below.  The claims for service connection for disabilities of the back and left shoulder, to include as secondary to service-connected recurrent dislocation of the right shoulder, are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The Veteran is right-handed.

3.  Pertinent to the July 22, 2008 claim for increase and prior to January 27, 2010, the Veteran's service-connected right shoulder disability was manifested by subjective complaints of aching, weakness, stiffness, and moderate to severe impairment related to lifting and pulling, with episodic dislocations three to four times a year requiring closed manipulation reduction, and recorded range of motion to no less than 95 degrees from the side of the body; there was no evidence of ankylosis, malunion, fibrous union, nonunion, or loss of the head of the humerus, or impairment of the clavicle or scapula.

4.  Since January 27, 2010, the Veteran's service-connected right shoulder disability has been manifested by subjective complaints of popping, aching, weakness, stiffness, deformity, incoordination, decreased speed of joint motion, locking episodes one to three times per month, and weekly episodes of dislocation or subluxation, and recorded range of motion to no less than 65 degrees from the side of the body; there is no evidence of ankylosis, fibrous union, nonunion, or loss of the head of the humerus, or impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for recurrent dislocation of the right shoulder, prior to January 27, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2010).

 2.  The criteria for a rating in excess of 30 percent for recurrent dislocation of the right shoulder, from January 27, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183  (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims held that, in rating cases, VA must notify the claimant that, to substantiate a claim for an increased rating: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.

The Board notes, however, that the United States Court of Appeals for the Federal Circuit (Federal Circuit) later vacated that portion of the lower court decision that required notice tailored to a specific claim for increase, such as notice of diagnostic code criteria, alternate diagnostic codes, or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Federal Circuit concluded that generic notice in response to a claim for an increased rating is all that is necessary.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected recurrent dislocation of the right shoulder, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the September 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA medical treatment records and the reports of October 2008 and January 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran on his behalf.  The Board also finds that no additional RO action to further develop the record on the claim for an increased rating for recurrent dislocation of the right shoulder is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate his claim for an increased rating for recurrent dislocation of the right shoulder, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509. 

Historically, service connection for recurrent dislocation of the right shoulder was established by a May 1952 rating decision.  The disability was evaluated as 20 percent disabling under Diagnostic Code 5202, effective January 25, 1952.  The 20 percent rating was confirmed in a May 1957 rating decision.  In July 2008, the Veteran filed a claim for increased rating.  

In this case, the RO has already assigned staged ratings for the Veteran's service-connected right shoulder disability-20 percent prior to January 27, 2010, and 30 percent from that date, as indicated.  Hence, the Board must consider the propriety of the rating assigned at each stage, as well as whether any further staged rating of the disability under consideration is warranted.

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I.

The Board notes that the Veteran has reported that he is right-handed; hence, the right shoulder disability involves his major extremity.  Under Diagnostic Code 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for the major extremity, malunion of the humerus with moderate deformity, or recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, warrants a 20 percent rating.  Malunion of the humerus with marked deformity, or recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements, warrants a 30 percent rating.  Higher ratings of 50, 60, and 80 percent are warranted for fibrous union, nonunion (false flail joint), and loss of the head (flail shoulder) of the humerus, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, for the major or minor extremity, malunion of the clavicle or scapula, and nonunion without loose movement, warrants a 10 percent rating.  Dislocation, or nonunion with loose movement, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence (consisting of the reports of identified VA examinations, discussed below) in light of the above, the Board finds that a rating in excess of 20 percent for recurrent dislocation of the right shoulder prior to January 27, 2010, or in excess of 30 percent from January 27, 2010, is not warranted.


A.  Prior to January 27, 2010

On VA joints examination in October 2008, the Veteran complained of chronic, recurrent, dull aching in the right acromioclavicular joint, moderate at rest, and moderately severe with lifting and during cold, damp weather.  He also complained of weakness and stiffness, and episodic dislocations three to four times a year requiring closed manipulation reduction.  He reported moderate to severe impairment related to lifting and pulling, and indicated that he attained partial pain relief with Advil once daily.  He denied swelling, heat, redness, locking, and flare-ups with incapacitation.

On physical examination, the Veteran had point tenderness at the acromioclavicular joint, pain on forward flexion (elevation) and abduction of the right shoulder, and weakness and moderate laxity of the joint.  He also exhibited guarding.  On three repetitions, he had forward flexion in the right shoulder from 0 to 105 degrees and abduction from 0 to 95 degrees.  He had external rotation to 30, 25, and 25-30 degrees, and internal rotation to 45, 45, and 40-45 degrees, respectively.  The examiner indicated that there was no clinical evidence that range of motion in the joint was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following usual repetitive use.  There was no edema, effusion, redness, or heat.

It is clear from the report of this examination that limitation of arm motion was not then shown to the degree required for a higher rating of 30 percent.  The Veteran could flex his right arm to 105 degrees and abduct the arm to 95 degrees; which is above the shoulder level.  This evidence warrants no more than the 20 percent rating assigned under Diagnostic Code 5201.  Moreover, inasmuch as the examiner specifically indicated that there was no clinical evidence that range of motion in the joint was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following usual repetitive use, and there is otherwise no evidence of functional loss due to pain and/or other factors in addition to that shown objectively, there is no basis for assignment of a higher rating based on consideration of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.

Also, prior to January 27, 2010, the right shoulder disability was not manifested by ankylosis, malunion, fibrous union, nonunion, or loss of the head of the humerus, or by impairment of the clavicle or scapula, and his reported dislocations occurred only infrequently (three to four times per year).  Hence, there was no basis for assignment of a higher rating other any other potentially applicable diagnostic code.  The disability also was not shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

B.  From January 27, 2010

On VA joints examination in January 2010, the Veteran complained of chronic, recurrent, dull aching in the right acromioclavicular joint, moderate at rest, and moderately severe with lifting and during cold, damp weather.  He also reported worsening of his symptoms since the last VA examination in October 2008, in that the shoulder popped and ached every morning.  He complained of weakness, stiffness, deformity, incoordination, decreased speed of joint motion, locking episodes one to three times per month, and weekly episodes of dislocation or subluxation.  He indicated that Advil provided relief, and denied swelling, redness, and flare-ups.

On physical examination, the Veteran's disability was noted to be manifested by bony joint enlargement, deformity, tenderness, weakness, abnormal motion, pain at rest, and guarding of all arm movements.  The examiner noted that the Veteran had problems with lifting and carrying, that his disability had severe effects on activities such as chores and shopping, and that it prevented him from exercising and engaging in sports and recreation.  He had forward flexion in the right shoulder from 0 to 65 degrees, abduction from 0 to 90 degrees, external rotation to 65 degrees, and internal rotation to 35 degrees. The examiner indicated that there was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  There was also no ankylosis.

It is clear from the report of this examination that limitation of arm motion has not been shown to the degree required for a higher rating of 40 percent.  The Veteran has been able to flex his right arm to 65 degrees and abduct the arm to 90 degrees; which is more than 25 degrees from his side.  This evidence is consistent with no more than the 30 percent rating assigned.  Moreover, inasmuch as the Veteran has denied having flare-ups, the examiner indicated that the Veteran exhibited no additional limitation of motion after three repetitions, and there is otherwise no evidence of functional loss in addition to that shown objectively, there is no basis for a higher rating based on functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.

Again, the right shoulder disability is not manifested by ankylosis, fibrous union, nonunion, or loss of the head of the humerus, or by impairment of the clavicle or scapula, nor has the disability been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.  

C.  Both Periods

For the foregoing reasons, the Board concludes that a rating in excess of 20 percent for recurrent dislocation of the right shoulder prior to January 27, 2010, or in excess of 30 percent from January 27, 2010, is not warranted.  Hence, there is no basis for any further staged rating of the disability under consideration, and each claim for higher rating must be denied.  In reaching these conclusions, the Board has applied the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any rating higher than those already assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 20 percent for recurrent dislocation of the right shoulder, prior to January 27, 2010, is denied.

A rating in excess of 30 percent for recurrent dislocation of the right shoulder, from January 27, 2010, is denied.


REMAND

Unfortunately, the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on those matters.

The Veteran underwent VA joint and spine examinations in October 2008, in part, so that a medical opinion could be obtained as to whether disabilities of his back and left shoulder had been caused or aggravated by the service-connected disability of his right shoulder.  The examiner concluded, in effect, that such a relationship was unlikely, but did not provide a substantive rationale for that conclusion.  He stated only that there was "no physiologic relationship/nexus documented."  Notably, the question in a case such as this (i.e., where service connection is at issue) is not whether a physiologic relationship or nexus has been documented, but rather, based on sound medical principles, one might conclude that such a relationship exists.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As the Board finds the October 2008 opinion inadequate due to missing or confusing rationale, a new examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's service connection claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination without good cause may result in denial of the claims for service connection for disabilities of the back and/or left shoulder (as the original claims will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Wilkes-Barre, Pennsylvania, dated through May 26, 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA evaluation and/or treatment of the Veteran's back and left shoulder disabilities, to include any such records dated since May 26, 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Wilkes-Barre VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's back and/or left shoulder, to include any such records dated since May 26, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Back:  The physician should clearly identify all current disability(ies) of the back.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected right shoulder disability, or is otherwise the result of disease or injury incurred in or aggravated by service.  

Left shoulder:  The physician should clearly identify all current disability(ies) of the left shoulder.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated by the Veteran's service-connected right shoulder disability, or is otherwise the result of disease or injury incurred in or aggravated by service.  

If any aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


